Exhibit 10.18
PRINCIPAL UNDERWRITING AGREEMENT
     THIS PRINCIPAL UNDERWRITING AGREEMENT made and effective as of the 1st day
of August, 2008, by and between TRANSAMERICA CAPITAL, INC. (“TCI”), an Iowa
corporation, and ML LIFE INSURANCE COMPANY OF NEW YORK (“MLLICNY”), a New York
corporation, on its own behalf and on behalf of the separate investment accounts
of MLLICNY set forth in Exhibit A — Variable Life Products and Exhibit B —
Variable Annuity Products attached hereto and made a part hereof (collectively,
the “Account”).
WITNESSETH:
     WHEREAS, the Account(s) were established or acquired by MLLICNY under the
laws of the State of New York, pursuant to a resolution of MLLICNY’s Board of
Directors in order to set aside the investment assets attributable to certain
variable life insurance and variable annuity contracts (“Variable Contracts”)
issued by MLLICNY;
     WHEREAS, MLLICNY has registered or will register the Account(s) with the
Securities and Exchange Commission (“SEC”) as a unit investment trust under the
Investment Company Act of 1940 (the “1940 Act”);
     WHEREAS, MLLICNY also issues single premium modified guaranteed annuity
contracts, which are subject to market value adjustments, set forth in Exhibit C
— Modified Guaranteed Annuity Products attached hereto and made a part hereof
(the “MVA Contracts” and, together with the Variable Contracts, the
“Contracts”);
     WHEREAS, MLLICNY has registered or will register the Contracts under the
Securities Act of 1933 (the “1933 Act”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, MLLICNY shall have the Plan of Operations for the Accounts
approved by the New York Superintendent of Insurance;
     WHEREAS, TCI may not assign or delegate its responsibilities without prior
written consent of the MLLICNY Board and approval by the New York Superintendent
of Insurance;
     WHEREAS, TCI is and will continue to be registered as a broker-dealer with
the SEC under the Securities Exchange Act of 1934 (the “1934 Act”), and a member
of the Financial Industries Regulatory Authority (the “FINRA”) prior to the
offer and sale of the Contracts; and
     WHEREAS, MLLICNY proposes to have the Contracts sold and distributed
through TCI, and TCI is willing to sell and distribute such Contracts under the
terms stated herein;
     NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
     1. Appointment as Distributor/Principal Underwriter. MLLICNY grants to TCI
the exclusive right to be, and TCI agrees to serve as, distributor and principal
underwriter of the Contracts during the term of this Agreement. TCI agrees to
use its best efforts to solicit applications for the Contracts and otherwise
perform all duties and functions which are necessary and proper for the
distribution of the Contracts.
     With respect to any underwriting functions and services that are performed
for or provided to MLLICNY by TCI pursuant to this Agreement, it is understood
that (i) TCI shall perform such services in accordance with underwriting
guidelines and procedures

2



--------------------------------------------------------------------------------



 



established by MLLICNY from time to time and communicated in writing to TCI by
MLLICNY; (ii) and MLLICNY shall retain all final underwriting authority.
     2. Prospectus. TCI agrees to offer the Contracts for sale in accordance
with the registration statements and prospectus therefore then in effect. TCI is
not authorized to give any information or to make any representations concerning
the Contracts other than those contained in the current prospectus therefore
filed with the SEC or in such sales literature as may be authorized by MLLICNY.
     3. Considerations. All premiums, purchase payments or other moneys payable
under the Contracts shall be remitted promptly in full together with such
application, forms and any other required documentation to MLLICNY or its
designated servicing agent and shall become the exclusive property of MLLICNY.
Checks or money orders in payment under the Contracts shall be drawn to the
order of “ML Life Insurance Company of New York” and funds may be remitted by
wire if prior written approval is obtained from MLLICNY. MLLICNY shall collect
premiums or establish a lock-box bank arrangement in its name for the deposit of
amounts collected from policyholders (including payments of principal or
interest on contract loans) from any collection facility, including
intermediaries and other persons or institutions that receive remittances with
respect to MLLICNY’s business. If a lock-box arrangement is used, MLLICNY’s
employees will direct the disbursement of funds.
     4. Copies of Information. MLLICNY shall furnish TCI with copies of all
prospectuses, financial statements and other documents which TCI reasonably
requests for use in connection with the distribution of the Contracts.

3



--------------------------------------------------------------------------------



 



     5. Representations. TCI represents that it is (a) duly registered as a
broker-dealer under the 1934 Act, (b) a member in good standing of FINRA and
(c) to the extent necessary to offer the Contracts, duly registered or otherwise
qualified under the securities laws of any state or other jurisdiction. TCI
shall be responsible for carrying out its sales and underwriting obligations
hereunder in continued compliance with FINRA Rules and federal and state
securities and insurance laws and regulations.
     6. Other Broker-Dealer Agreements. TCI is hereby authorized to enter into
written sales agreements with other independent broker-dealers for the sale of
the Contracts. All such sales agreements entered into by TCI shall provide that
each independent broker-dealer will assume full responsibility for continued
compliance by itself and by its associated persons with FINRA Rules and
applicable federal and state securities and insurance laws and shall be in such
form and contain such other provisions as MLLICNY may from time to time require.
All associated persons of such independent broker-dealers soliciting
applications for the Contracts shall be duly and appropriately registered by
FINRA and licensed and appointed by MLLICNY for the sale of Contracts under the
insurance laws of the applicable states or jurisdictions in which such Contracts
may be lawfully sold. All applications for Contracts solicited by such
broker-dealers through their representatives, together with any other required
documentation and premiums, purchase payments and other moneys, shall be handled
as set forth in paragraph 3 above.
     7. Insurance Licensing and Appointments. MLLICNY shall apply for the proper
insurance licenses and appointments in appropriate states or jurisdictions for
the designated persons associated with TCI or with other independent
broker-dealers that

4



--------------------------------------------------------------------------------



 



have entered into sales agreements with TCI for the sale of Contracts, provided
that MLLICNY reserves the right to refuse to appoint any proposed registered
representative as an agent or broker, and to terminate an agent or broker once
appointed.
     8. Recordkeeping. MLLICNY and TCI shall cause to be maintained and
preserved for the periods prescribed such accounts, books, and other documents
as are required of them by the 1940 Act, and 1934 Act, and any other applicable
laws and regulations. The books, accounts and records of MLLICNY, of the
Account(s), and of TCI as to all transactions hereunder shall be maintained so
as to disclose clearly and accurately the nature and details of the
transactions. All records shall be maintained in accordance with New York
Insurance Department Regulation No. 152 (11 NYCRR 243). MLLICNY (or such other
entity engaged by MLLICNY for this purpose), on behalf of and as agent for TCI,
shall maintain TCI’s books and records pertaining to the sale of Contracts to
the extent as mutually agreed upon from time to time by MLLICNY and TCI;
provided that such books and records shall be the property of TCI, and shall at
all times be subject to reasonable periodic, special or other audit or
examination by the SEC, FINRA, any state insurance commissioner and/or all other
regulatory bodies having jurisdiction. MLLICNY shall be responsible for sending
on behalf of and as agent for TCI all required confirmations on customer
transactions in compliance with applicable regulations, as modified by an
exemption or other relief obtained by MLLICNY. TCI shall cause MLLICNY to be
furnished with such reports as MLLICNY may reasonably request for the purpose of
meeting its reporting and recordkeeping requirements under the insurance laws of
the State of New York and any other applicable states or jurisdictions. MLLICNY
agrees that its records relating to the sale

5



--------------------------------------------------------------------------------



 



of Contracts shall be subject to such reasonable periodic, special or other
audit or examination by the SEC, FINRA, and any state insurance commissioner
and/or all other regulatory bodies having jurisdiction.
     All records, books, and files established and maintained by TCI by reason
of its performance of services under this Agreement, which absent this Agreement
would have been held by MLLICNY, shall be deemed the property of MLLICNY and
shall be maintained in accordance with applicable law and regulation, including,
but not limited to, Regulation No.152. Such records should be available, during
normal business hours, for inspection by the service recipient, anyone
authorized by the service recipient, and any governmental agency that has
regulatory authority over the service recipient’s business activities. Copies of
such records, books and files shall be delivered to MLLICNY on demand. All such
records, books and files shall be promptly transferred to MLLICNY by TCI upon
termination of this Agreement.
     9. Safeguarding Customer Information. TCI shall implement and maintain
appropriate measures designed to meet the objectives of Department
Regulation No. 173, with respect to safeguarding MLLICNY’s customer information
and customer information systems. TCI shall adjust its information security
program at the request of MLLICNY for any relevant changes dictated by MLLICNY’s
assessment of risk around its customer information and customer information
systems. Confirming evidence that TCI has satisfied its obligations under this
agreement shall be made available, during normal business hours, for inspection
by MLLICNY, anyone authorized by MLLICNY, and any governmental agency that has
regulatory authority over MLLICNY’s business activities.

6



--------------------------------------------------------------------------------



 



     10. Commissions. MLLICNY shall have the responsibility for paying on behalf
of TCI (a) any compensation to other independent broker-dealers and their
associated persons due under the terms of any sales agreements entered into
pursuant to paragraph 6 above, between TCI and such broker-dealers as agreed to
by MLLICNY and (b) all commissions or other fees to associated persons of TCI
which are due for the sale of the Contracts in the amounts and on such terms and
conditions as MLLICNY and TCI determine. Notwithstanding the preceding sentence,
no broker-dealer, associated person or other individual or entity shall have an
interest in any deductions or other fees payable to TCI as set forth herein.
     11. Expense Reimbursement. MLLICNY shall reimburse TCI for all costs and
expenses incurred by TCI in furnishing the services, materials, and supplies
required by the terms of this Agreement. The expense to be paid by MLLICNY for
the services under this agreement must be actual cost incurred by TCI to provide
such services so that neither party shall receive a profit nor suffer a loss.
Expenses will be classified and allocated in accordance with New York State
Insurance Department Regulation No. 33. TCI shall submit within 30 days prior to
the end of each quarter a statement of the estimated amount of the apportioned
expenses, if any, for such quarter and MLLICNY shall remit payment within
15 days following receipt of such statement. Within 60 days after the end of
each fiscal year, TCI shall submit a statement of actual apportioned expenses,
if any, for such fiscal year. The difference between the amount of estimated and
actual expenses, if any, shall be paid to either party, as the case may be,
within 15

7



--------------------------------------------------------------------------------



 



days of the receipt of the statement of actual apportioned expenses. Records of
such expenses shall be subject to audit at all times by MLLICNY and its
Regulators.
     12. Indemnification. MLLICNY agrees to indemnify TCI for any losses
incurred as a result of any action taken or omitted by TCI, or any of its
officers, agents or employees, in performing their responsibilities under this
Agreement in good faith and without willful misfeasance, gross negligence, or
reckless disregard of such obligations.
     13. Regulatory Investigations. TCI and MLLICNY agree to cooperate fully in
any insurance or judicial regulatory investigation or proceeding arising in
connection with Contracts distributed under this Agreement. TCI and MLLICNY
further agree to cooperate fully in any securities regulatory inspection,
inquiry, investigation or proceeding or any judicial proceeding with respect to
MLLICNY, TCI, their affiliates and their representatives to the extent that such
inspection, inquiry, investigation or proceeding or judicial proceeding is in
connection with Contracts distributed under this Agreement. Without limiting the
foregoing:
     (a) TCI will be notified promptly of any customer complaint or notice of
any regulatory inspection, inquiry investigation or proceeding or judicial
proceeding received by MLLICNY with respect to TCI or any representative or
which may affect MLLICNY’s issuance of any Contracts marketed under this
Agreement; and
     (b) TCI will promptly notify MLLICNY of any customer complaint or notice of
any regulatory inspection, inquiry, investigation or judicial proceeding
received by TCI or any representative with respect to MLLICNY or its affiliates
in connection with any Contracts distributed under this Agreement.

8



--------------------------------------------------------------------------------



 



     In the case of a customer complaint, TCI and MLLICNY will cooperate in
investigating such complaint and shall arrive at a mutually satisfactory
response.
     14. Termination.
     (a) This Agreement may be terminated by either party hereto upon 60 days’
prior written notice to the other party.
     (b) This Agreement may be terminated upon written notice of one party to
the other party hereto in the event of bankruptcy or insolvency of such party to
which notice is given.
     (c) This Agreement may be terminated at any time upon the mutual written
consent of the parties hereto.
     (d) TCI shall not assign or delegate its responsibilities under this
Agreement without the written consent of MLLICNY.
     (e) Upon termination of this Agreement, all authorizations, rights and
obligations shall cease except the obligations to settle accounts hereunder,
including payments or premiums or contributions subsequently received for
Contracts in effect at the time of termination or issued pursuant to
applications received by MLLICNY prior to termination.
     (f) Upon termination, TCI shall promptly deliver to MLLICNY all books and
records that are, or are deemed by this Agreement, the property of MLLICNY.
     (g) If any software that is used in the performance of the services under
this agreement is not readily available from a third party vendor, MLLICNY shall
be granted perpetual right to use such software.

9



--------------------------------------------------------------------------------



 



     15. Regulatory Impact. This Agreement shall be subject to, among other
laws, the provisions of the 1940 Act and the 1934 Act and the rules,
regulations, and rulings thereunder and of FINRA, from time to time in effect,
including such exemptions from the 1940 Act as the SEC may grant, and the terms
hereof shall be interpreted and construed in accordance therewith.
     TCI shall submit to all regulatory and administrative bodies having
jurisdiction over the operations of the Account(s), present or future; and will
provide any information, reports or other material which any such body by reason
of this Agreement may request or require pursuant to applicable laws or
regulations.
     16. Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby.
     17. Choice of Law. This Agreement shall be construed, enforced and governed
by the laws of the State of New York.
     18. No Assignment. Neither party may assign its interest in this Agreement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. The New York State Insurance Department shall
also be required to approve any assignment.
     19. Disputes. Any dispute between TCI and MLLICNY shall be submitted to a
board of arbitration comprised of no less than three unaffiliated arbitrators
having experience and familiarity with variable insurance products and such
arbitration shall be administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules. Arbitration is the sole remedy
for disputes arising under this

10



--------------------------------------------------------------------------------



 



agreement. Arbitration should be held New York. Expenses of such arbitration
shall be borne by TCI and MLLICNY equally.
     20. All advertising, sales and marketing material utilized on behalf of
MLLICNY by TCI shall be subject to the prior approval of MLLICNY. MLLICNY shall
maintain files of all such material in accordance with the New York State
Insurance Department Regulation No. 34A.
     21. TCI shall provide underwriting services to MLLICNY under this agreement
in accordance with the underwriting guidelines and procedures provided to TCI by
MLLICNY, and MLLICNY shall retain all final underwriting authority.
     22. This Agreement constitutes the entire agreement between the parties;
and no other agreement, statement or promise not contained in this Agreement
shall be valid or binding.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their respective duly authorized officials as of the day and year
first above written.

          TRANSAMERICA CAPITAL, INC.    
 
       
By:
       
 
       
 
  Robert R. Frederick    
 
        Title: President and Chief Operations Officer    
 
        ML LIFE INSURANCE COMPANY OF NEW YORK    
 
       
By:
       
 
       
 
  Darin D. Smith    
 
        Title: Vice President    

11



--------------------------------------------------------------------------------



 



EXHIBIT A — VARIABLE LIFE PRODUCTS
ML of New York Variable Life Separate Account
ML of New York Variable Life Separate Account II

12



--------------------------------------------------------------------------------



 



EXHIBIT B- VARIABLE ANNUITY PRODUCTS
ML of New York Variable Annuity Separate Account
ML of New York Variable Annuity Separate Account A
ML of New York Variable Annuity Separate Account B
ML of New York Variable Annuity Separate Account C
ML of New York Variable Annuity Separate Account D

13



--------------------------------------------------------------------------------



 



EXHIBIT C — MODIFIED GUARANTEED ANNUITY PRODUCTS
Asset I

14